Title: To George Washington from Henry Knox, 17 April 1791
From: Knox, Henry
To: Washington, George

 

Sir
War department [Philadelphia] April 17th 1791

The last letter which I had the honor to write to you was dated on the 10th instant. Since which I have received your favor of the 7th instant. Colonel Hall having declined Colonel Darck agreably to your orders, will have the offer of the 1st regiment of Levies, and if he should decline, it is probable that Colonel Rawlings would accept it.
We shall march between the 25th instant, and the 1st of May two full companies of regulars, amounting to 152 non commissioned and privates. One company from this City, and the other from Delaware. And within the same period, two companies of Levies will commence their march, one from Trenton and the other from Carlile, These several companies together with the levies who may be expected to have assembled at Fort Pitt of the upper battalion of this state will nearly amount to four hundred men.
The clothing complete for General Seviers battalion sailed from hence for Richmond on the 15th. Waggons are waiting there to transport the clothing to Holstein, at which it will arrive by the 20th of May, by which time the battalion I hope will be raised and in readiness; to march—the Goods for Governor Blounts treaty are involved in this arrangement, all being under the charge of General Seviers Son.
About one half the clothing for the Maryland and Virginia battalions will be sent from hence tomorrow, by Land, to Hagers Town and Winchester. B. General Butler did not set out until the 13th but he has promised great exertions.
The Clothing for Roberts’s company will sail from New York for charlestown in a few days. The money for recruiting his company and the arms and accoutrements have already been forwarded. But flattering expectations ought not to be formed of its being of any service during the present campaign.
The prospects of recruiting at the eastward are satisfactory, and the companies of that quarter will begin to move forward early in May.
I have written to Governor Clinton to endevor to engage Brandt in the business of conciliating the western Indians, provided it could be effected without disgusting the Cornplanter. I

expect Colonel Pickering every hour, on the business mentioned in my letter of the 10th.
I have not heard of Colonel Proctor since his departure. Nor have I heard of Genl St Clair, but the next post which will arrive on the 20th will probably bring some information from him. Neither have I received any information from Fort Pitt, since the 10th instant. I have the honor sir to be with the highest respect Your obedient Servant

H. Knox

